                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HOPE SOLO,
                                   7                                                        Case No. 18-cv-05215-JD
                                                        Plaintiff,
                                   8
                                                 v.                                         SCHEDULING ORDER
                                   9
                                         UNITED STATES SOCCER
                                  10     FEDERATION,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court sets the following case management deadlines pursuant to Federal Rule of Civil

                                  14   Procedure 16 and Civil Local Rule 16-10. The parties are advised to review and comply with the

                                  15   Court’s Standing Order for Civil Cases, Standing Order for Discovery in Civil Cases, and

                                  16   Standing Order for Civil Jury Trials.

                                  17                                    Event                                         Deadline

                                  18     Add parties or amend pleadings                                    September 23, 2019

                                  19     Fact discovery cut-off                                            April 6, 2020
                                  20     Expert disclosures                                                April 20, 2020
                                  21     Rebuttal expert disclosures                                       May 18, 2020
                                  22
                                         Expert discovery cut-off                                          June 1, 2020
                                  23
                                         Last day to file dispositive and Daubert motions                  June 29, 2020
                                  24
                                         Pretrial conference                                               October 8, 2020, at 1:30 p.m.
                                  25
                                         Jury Trial                                                        October 19, 2020, at 9:00 a.m.
                                  26
                                  27          All dates set by the Court should be regarded as firm. Counsel may not modify these dates

                                  28   by stipulation without leave of court. Requests for continuances are disfavored, and scheduling
                                   1   conflicts that are created subsequent to the date of this order by any party, counsel or party-

                                   2   controlled expert or witness will not be considered good cause for a continuance. Sanctions may

                                   3   issue for a failure to follow a scheduling or other pretrial order. See Fed. R. Civ. P. 16(f)(1)(C).

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 4, 2019

                                   6                                                    ______________________________________
                                                                                        JAMES DONATO
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
